Citation Nr: 0712507	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-07 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The supplemental statement of the case was sent to the 
veteran in March 2006.  In June 2006, the veteran was 
notified that his appeal had been certified to the Board and 
that pursuant to 38 C.F.R. § 20.1304 (2006), he had 90 days 
in which to submit additional evidence to the Board.  In 
addition, that letter notified him that if he waited more 
than 90 days to send the Board additional evidence, he must 
explain to the Board in writing why he could not send that 
evidence on time and it would be up to the Board to determine 
whether to accept the evidence.  

In January 2007, more than 90 days after notice of 
certification was given to the veteran, his representative 
submitted on the veteran's behalf additional evidence to the 
Board, which consisted of medical treatment records between 
June 2006 and January 2007.  The evidence was accompanied by 
(1) a motion to accept the evidence because the records had 
been generated after the record was transferred to the Board 
and (2) a waiver of initial review of such evidence by the 
agency of original jurisdiction.  The Board has granted the 
veteran's motion and has considered that evidence in its 
decision.  


FINDINGS OF FACT

1.  An unappealed March 2002 RO decision denied the veteran's 
claim for service connection for PTSD.    

2.  Of the evidence received since the March 2002 adverse 
decision, much of it is duplicative of documents previously 
submitted; the new documentary evidence does not relate to an 
unestablished fact necessary to substantiate the claim; and 
the veteran's testimony before the Decision Review Officer is 
either cumulative and redundant of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate the claim.       


CONCLUSIONS OF LAW

1.  The RO's March 2002 decision, which denied service 
condition for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).   

2.  New and material evidence has not been received with 
respect to the claim to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has filed many claims for service connection for 
a nervous condition.  In May 1984, his first claim for 
service connection specifically for PTSD was filed, and it 
was denied in February 1986.  The veteran thereafter filed a 
timely notice of disagreement, and in April 1986, a statement 
of the case was issued and sent to the veteran.  The veteran 
did not file a substantive appeal so the February 1986 
decision denying service connection for PTSD is considered 
final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b)(1) 
(substantive appeal must be filed within 60 days after the 
mailing of the statement of the case or within the remainder 
of the one-year period from the mailing of the decision), 
20.1103 (when claimant is properly notified, RO's 
determination on claim is final if appeal is not perfected).   

The veteran filed more claims to reopen his service 
connection claims for a nervous condition as well as for 
PTSD.  In September 2001, the veteran filed a claim to reopen 
his PTSD service-connection claim, which was denied in 
March 2002.  Since the veteran did not file a timely notice 
of disagreement, that March 2002 decision is considered 
final.  38 U.S.C.A. § 7105(c) (if no notice of disagreement 
is filed, the determination is final); 38 C.F.R. § 20.302(a) 
(same).  

In June 2002, the veteran filed the claim that is at issue in 
this appeal, seeking to reopen his PTSD service-connection 
claim.  When a claimant requests that a claim be reopened 
after a decision has become final and he submits evidence in 
support of the claim, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  See 
38 U.S.C.A. § 5108.  If new and material evidence is 
submitted or secured with respect to a previously-denied 
claim, VA must reopen that claim and evaluate the merits of 
the claim in light of all the evidence, both new and old.  
38 U.S.C.A. § 5108; Spalding v. Brown, 10 Vet. App. 6, 10 
(1997).  If, on the other hand, the evidence is not new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a), 
the claim to reopen must be denied.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

The veteran's claim is for service connection.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Special rules 
identify the evidence needed to establish service connection 
for PTSD:  (1) the claimed inservice stressor must be 
supported by credible evidence that it occurred; (2) there 
must be medical evidence establishing a PTSD diagnosis made 
in accordance with 38 C.F.R. § 4.125(a); and (3) medical 
evidence must exist establishing a link between the verified 
inservice stressor and the diagnosed PTSD.  38 C.F.R. 
§ 3.304(f) (specific evidentiary rules for PTSD).  When, 
however, a veteran engages in combat and a claimed stressor 
occurs in combat, if the lay or other evidence concerning it 
is consistent with the circumstances, conditions or hardships 
of such service, that evidence will be accepted as sufficient 
proof that the stressor was incurred during combat even 
though there is no official record of such incurrence.  
38 C.F.R. § 3.304(d).  Evidence that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or other similar 
combat citation is accepted as verification of a combat-
related stressor.  

In this appeal, the RO re-opened the veteran's claim in its 
March 2006 supplemental statement of the case and adjudicated 
the claim on the merits.  But the RO did not identify what 
evidence met the standards of 38 C.F.R. § 3.156(a) as new and 
material evidence.  

On appeal, the Board must dispose of the claim on the proper 
basis, even if that is by finding that no new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).  There is no prejudice to the veteran in the 
Board so doing, as the RO, by reopening the claim, would have 
given the claim more consideration than it was due.  Cf. 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (Board found claim 
well-grounded, but Court found claim not well-grounded).  As 
discussed below, the claim to reopen is denied.  The last 
prior final denial of the claim in March 2002 made clear that 
that claim had been denied because there was no verified 
inservice stressor and the record lacked details of the 
claimed stressors sufficient to obtain such verification.  In 
this appeal, the record does not contain new and material 
evidence that relates to the unestablished fact of a verified 
stressor.  Accordingly, the veteran's claim cannot be 
reopened.  

In its March 2002 decision, the RO denied the claim to reopen 
the previously-denied service connection claim for PTSD 
because the veteran's statements about inservice stressors 
had not provided the specific information required to verify 
that they had occurred.  Specifically, the RO explained that 
it had not received sufficient details to seek verification 
of the claimed stressors from the U.S. Armed Service Center 
for Unit Records Research (USASCURR), now known as the U.S. 
Army and Joint Services Records Research Center.  And since 
the evidence failed to show that the veteran had any combat 
awards or medals which would verify the claimed stressors, 
there was no new and material evidence submitted with which 
to reopen the PTSD service-connection claim.  

Much evidence has been obtained since the last final decision 
denying the claim to reopen the PTSD service-connection 
claim.  The following documents submitted after the 
March 2002 final decision were duplicative of evidence that 
had previously been considered:  Form DD-214, Nine Rules for 
Personnel of U.S. Military Assistance Command, Certificate of 
acceptance into the Marines, various parts of Marine Form 118 
(Enlistment Contract and Record, Record of Service, Sea and 
Air Travel), the November 1985 psychiatric evaluation by the 
New Center for Psychotherapies, birth certificates for the 
veteran's sons, a copy of a July 2001 prescription for 
sleeping pills, August 1991 letters from the veteran's mother 
and pastor, the inservice Medical Board reports, and the 
veteran's Social Security report of April 2002.  Such 
evidence is not new, so it does not meet the new and material 
evidence requirements of 38 C.F.R. § 3.156(a).   

Some of the documents are new because they had never 
previously been considered by the agency decisionmakers.  But 
the religious literature, promotion certificates, discharge 
certificate, auto mechanics certificate, promotions and 
reductions form, time lost and allotments form, military 
occupation specialty form, convictions by court martial 
forms, administrative audit form, papers from the veteran's 
1968 criminal case, document discussing 38 U.S.C.A. § 211(a), 
and the medical treatment records of conditions other than 
mental disorders do not relate to any fact necessary to 
substantiate the PTSD claim.  As for the mental health 
progress notes, they contain no details of the veteran's 
claimed stressors that had not previously been considered by 
the RO.  Instead, they provide cumulative and redundant 
information about the state of the veteran's mental 
condition.  Since these documents either do not relate to the 
veteran's claimed stressors or do not provide any details 
that would make stressor verification possible, they also do 
not meet the new and material evidence requirements of 
38 C.F.R. § 3.156(a).  

Finally, the veteran presented sworn testimony at a 
February 2004 hearing before the Decision Review Officer.  
That particular evidence was new because notwithstanding the 
two prior 1984 and 1985 hearings, the nature of oral 
expression means the information had not previously been 
submitted to agency decisionmakers in exactly those words.  
The veteran's representative tried to elicit details from the 
veteran about his claimed stressors at the hearing.  But the 
veteran's responses often lacked clarity and focus, and did 
not provide any information that would be useful in verifying 
his stressors.  His accounts at the February 2004 hearing, in 
fact, were less coherent than the testimony presented at the 
October 1984 hearing and the written statements already 
considered by the RO in previous attempts to reopen the PTSD 
service-connection claim.  

As for the combat information that the veteran supplied (his 
combat history form and a map of the Republic of Vietnam 
marked to show the geographical range of where the veteran 
served), that evidence of combat exposure cannot be used to 
verify his claimed stressors because the stressor events 
claimed by the veteran did not occur during combat.  The 
veteran described five incidents in his July 2001 written 
statements.  Three of those-the harsh training during boot 
camp, the denial of permission to visit his dying father, and 
the prohibited visit from his father in Rhode Island-
occurred in non-combat circumstances.  Although he states 
that the 1965 incident where a fellow Marine aimed a gun at 
him happened during the military expedition to Santo Domingo, 
the veteran has described those events as happening outside 
the city, away from the fighting, when he was off duty, 
taking a break from a card game.  Thus, that is not the kind 
of stressor that combat service can verify.  38 C.F.R. 
§ 3.304(f)(1) (special combat stressor verification rule 
applies only to a stressor incurred in combat).  Finally, in 
the description of his time stationed in the Republic of 
Vietnam, he does not describe any specific combat incident 
that constitutes a stressor.  Rather, he speaks of feeling 
strange, smoking a local bush (opium) with his friends, 
bathing in a stream that had parasites in it, and 
experiencing problems with his hearing from the pinging of 
the mortar gun.  As a result, the evidence that he was in 
combat does not relate to any unestablished fact necessary to 
substantiate his claim.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, none of the evidence meets the 
legal requirements of new and material evidence, there is no 
evidence in favor of the claim to reopen.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  Since no new and material evidence has 
been submitted, the claim to reopen the veteran's 
service-connection PTSD claim must be denied.  


Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    When a claim to reopen a final 
decision is filed, VA must examine the basis for denying the 
prior claims and notify the claimant of what constitutes new 
and material evidence necessary to re-open the case, as well 
as what evidence (if the case were to be re-opened) is 
necessary to establish the service-connection claim on the 
merits. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's May 2003 letter explained the legal standards of new 
and material evidence necessary to reopen a claim and the 
requirements for substantiating a service connection claim, 
identified what evidence VA had collected and was responsible 
for providing, and suggested what evidence would be helpful 
for the veteran to submit.  The March 2006 letter listed 
additional evidence that had been received and invited the 
veteran to submit to VA any evidence in his possession that 
pertained to his claim.  The veteran was notified in the 
March 2004 statement of the case that the evidence that was 
lacking in his particular case was evidence that can be used 
to verify his stressors.  In the March 2006 supplemental 
statement of the case, he was notified of the evidence 
necessary to establish the degree of disability and effective 
date of a disability.  All required notice was provided to 
the veteran.  

Although the veteran was not given evidentiary notice before 
the June 2002 rating decision, all required notice was 
provided to him before the appeal was certified to this Board 
in June 2006.  Thereafter, the veteran submitted additional 
evidence that was considered in this appeal.  Moreover, 
neither the veteran nor his representative have claimed any 
notice errors on appeal.  Since the veteran had a meaningful 
opportunity to participate in the adjudication process, he 
was not prejudiced by the delay in providing him with the 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Here, the veteran did not request assistance 
in obtaining records.  He has repeatedly requested an 
examination for his PTSD and submitted his treatment records 
to show that he has been diagnosed with PTSD.  Until there is 
a verified stressor, however, an additional medical 
examination would be premature, since that examination report 
would have to address whether there was link between any 
diagnosed PTSD and the stressor(s) that had been verified.  
Since no stressors have been verified, VA has no duty to 
conduct another medical examination.  Moreover, the Board 
notes that 38 C.F.R. § 3.159(c)(4), concerning the duty to 
assist the claimant by providing a medical examination, 
applies to a clam to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(iii).  Thus, VA met its duty to assist 
the veteran.  


ORDER

The appeal is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


